Title: To James Madison from Edward Carrington, 22 October 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Octo. 22. 1788
Yesterday we had a full House. I am apprehensive from the complection of the Body that my predictions in my former letter, as to the dispositions of a Majority of the Members, will be verified—nothing of any kind has however yet been proposed, and therefore I am enabled to speak only from conjecture as drawn from a veiw of Characters. I am persuaded that an attempt will seriously be made for getting two Antifederalists for Senators. The Men are not yet fixed upon certainly who are to be brought forward—R. H. L. will be one and Henry will be the other if he can be prevailed upon to serve—of this However there is some doubt at present. I am convinced that it will be in vain to try any Federalist but yourself, & am decidedly of opinion that you ought to be put in nomination. You are already brought generally into Contemplation, which leaves it unnecessary for me to say any thing concerning your election—in this State it shall remain until future events shall enable me to judge more certainly as to the issue—you may rely upon being regularly informed of the progress of this and other things from post to post.

Finding that intentions of an hostile nature were lurking, to be brought forward upon some critical occasion, against my election, I have thought it best to call the attention of the House to it to day, in order that it might be decided upon while the different parties are cool, and that it may be in my power to remidy the defect before the great business of the session comes on, in case the decision should be against me. It will be determined tomorrow, &, I have reason to b[e]leive, in my favor.
Mr. Henry keeps himself close—Mr. Harrison & Mr. Grayson discover considerable Malignancy against the Govt. The Governor will come into the Assembly, and is decidedly for a Convention. I am my dr sir Yr. Afft. Hl st.
Ed. Carrington
